Spencer, J.

*482
1.

*481Appellees Jennie and Violet Doney brought this action to quiet their title to certain lands situated in *482Laporte County. Pending a disposition of the cause in the Laporte Circuit Court, they filed a supplemental complaint asking for a temporary injunction against their coappellees and appellants, restraining them from entering on said lands and removing grass and other crops therefrom. Prom an order granting such temporary injunction, this appeal is prosecuted. It affirmatively appears that, pending a disposition of this case on appeal, the issues involved in the principal action have been determined by the Laporte Circuit Court in favor of the plaintiffs. The questions before us, therefore, have become moot propositions of law and will not be determined by this court merely to decide the question of costs. Hood v. McCarthy (1910), 174 Ind. 128, 91 N. E. 501; Brown v. Dicus (1909), 172 Ind. 51, 87 N. E. 716; State, ex rel. v. Board, etc. (1899), 153 Ind. 302, 54 N. E. 809.
The appeal is dismissed.
Note. — Reported in 104 N. E. 856.